UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4668



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


MICHAEL TILLMAN,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:05-cr-00942-JFA)


Submitted:   January 8, 2007                 Decided:   January 26, 2007


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. Reginald I. Lloyd, United States Attorney,
C. Todd Hagins, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Tillman pled guilty to a one-count indictment

charging him with being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g) (2000).          Under the Armed Career

Criminal Act (ACCA), 18 U.S.C.A. § 924(e) (West 2000 & Supp. 2006),

Tillman was sentenced to the statutorily-mandated minimum sentence

of 180 months of imprisonment.      He appeals his sentence, arguing:

(1) his sentence was unconstitutionally enhanced because his prior

convictions were not charged in the indictment or proven to the

jury   beyond   a   reasonable   doubt,   (2)   his   sentence   was   also

unconstitutionally enhanced because specific attributes of his

prior convictions (i.e., that the offenses were “violent felonies”

committed on “occasions different from one another”) were not

charged nor proven to a jury, and (3) his South Carolina conviction

for failure to stop for a blue light was improperly treated as a

predicate “violent felony” for purposes of the ACCA.         We affirm.

           All of Tillman’s arguments are foreclosed by controlling

circuit   precedent.       Affirming      the   continued   validity    of

Almendarez-Torres v. United States, 523 U.S. 224 (1998), this court

has held that prior convictions may be used as the basis for an

armed career criminal sentence and need not be charged in the

indictment, admitted by the defendant during the plea colloquy, or

proven to a jury beyond a reasonable doubt.             United States v.

Cheek, 415 F.3d 349, 352-54 (4th Cir.), cert denied, 126 S. Ct. 640


                                  - 2 -
(2005).   This court has also ruled that the nature and occasion of

prior offenses are facts inherent in the convictions and the

government is not required to allege prior convictions in the

indictment or submit proof of them to a jury.     United States v.

Thompson, 421 F.3d 278, 285-87 (4th Cir. 2005).    Furthermore, in

United States v. James, 337 F.3d 387, 390-91 (2003), we held that

a conviction for failure to stop for a blue light pursuant to S.C.

Code Ann. § 56-5-750 constitutes a violent felony for enhancement

purposes under the ACCA.

           Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -